Citation Nr: 1719293	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  13-07 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable rating for left ear hearing loss.

2. Entitlement to a compensable rating for the residual scars of a right hand injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.

In November 2016, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

The Board notes that the Veteran has perfected an appeal following the issuance of a statement of the case (SOC) on the issues of entitlement to compensation under 38 U.S.C.S. § 1151 for heart surgery and entitlement to service connection for a neck bone spur, to include as secondary to his service-connected degenerative disc disease of the lumbar spine.  This appeal is separate from the one before the Board.  As the Veteran has requested a hearing in that appeal and it has not yet occurred, the Board cannot merge the two appeals.  Thus, the only issues properly before the Board are the issues listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, additional development is required prior to the adjudication of both pending issues.




Entitlement to a Compensable Rating for Left Ear Hearing Loss

In regard to this first issue on appeal, the Veteran was afforded VA examinations in April 2017, January 2011, and June 2009 during which audiometric testing was conducted and the full results were provided on the examination reports.  However, as the Veteran and his representative alluded to during the November 2016 hearing, the Veteran has had additional audiometric testing done on multiple occasions at VA health facilities outside the context of VA examinations.  See Hearing Tr. at 5-8.  

The Veteran's VA treatment records supports this November 2016 hearing testimony, yet complete audiogram results outside the context of a VA examination are not yet associated with the claims file.  As those outstanding VA audiogram results may provide relevant information regarding the severity of the Veteran's left ear hearing loss, they should be obtained via remand prior to adjudication of this issue on the merits.

Entitlement to a Compensable Rating for the Residual Scars of a Right Hand Injury

Turning to the remaining issue presently before the Board, the Veteran's right hand is currently rated pursuant to the criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 7805, relating to scars.  The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).  Diagnostic Code 7805 specifically provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  As such, an evaluation of the Veteran's right hand residuals must consider all of the current effects attributable to his in-service injury.

Moving to the medical evidence presently of record, the Veteran was afforded VA examinations as to his right hand scars on April 2017 and May 2009.  During the April 2017 VA examination, the Veteran reported symptoms of right hand numbness, tingling, stiffness, and pain in joints.  Additionally, the Veteran stated that he was having difficulty gripping, twisting, grasping, or holding things with his right hand.  Although the examiner commented as to the level of severity and etiology of right hand neurological symptoms, it is unclear from the examination report that any range of motion testing regarding the wrist or digits of right hand was conducted.  As such, it is inadequate for adjudicative purposes and a new VA examination must be obtained on remand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

Similarly, during the May 2009 VA examination, the examiner recorded sensory decreases as well as range of motion testing results.  However, VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124). The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also 38 C.F.R. § 3.327 ("Generally, reexaminations will be required if it is likely that a disability has improved, or if evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  In this case, due to the passage of time, it would be inappropriate for the Board solely to rely on the May 2009 VA examination to adjudicate the claim as it does not adequately reflect the entire current disability picture.  Therefore, a new VA examination must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file copies of the full results of any audiograms conducted during VA treatment, including those contained in any relevant VA records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool.  Specifically, attempt to obtain audiograms conducted in: March 2016, January 2015, July 2012, January 2011, March 2010, July 2009, and April 2009.  

In addition, obtain any outstanding VA treatment records dated since March 2017 and associate them with the claims file.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.   

2. After the above has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current nature and severity of the residual scars of a right hand injury.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examiner must determine whether the Veteran's service-connected scars cause limitation of motion of the Veteran's wrist and/or any digits of the hand, and, if so, the limitation of motion caused by his service-connected scars.  The examiner must also provide an opinion as to whether the Veteran has neurological or muscle impairment related to his service-connected right hand injury with scars. 

The RO should ensure that the examiner provides all information required for rating purposes.  In particular, the examination should include testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite joint should be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups. If the examiner is unable to do so, the examiner should explain why.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide an SSOC to the Veteran and his representative and afford them an opportunity to respond. Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



